EXHIBIT AMENDMENT AGREEMENT This amendment agreement (the “Agreement”) is made as of December 17, 2008, by and between Javo Beverage Company, Inc. and the parties as are listed on Exhibit A hereto. RECITALS WHEREAS, Javo Beverage Company, Inc. (the “Company”) entered into that certain Securities Purchase Agreement dated as of December 14, 2006, pursuant to which the Company issued on December 15, 2006, senior convertible notes comprising an original aggregate principal amount of $21,000,000.76 (the “Notes”), and Series A, B, & C warrants (collectively, the “Warrants”) as currently held by the parties listed on Exhibit A (the “Holders”), and contemporaneously entered into a registration rights agreement, dated as of December 15, 2006, (the “RRA” and the documents evidencing the foregoing transaction referred to collectively as the “Transaction Documents”). WHEREAS, the Company and the Holders wish to amend the Notes and agree to certain other terms and conditions as provided herein. AGREEMENT NOW, THEREFORE, in consideration of the mutual obligations in this Agreement the parties hereto agree as follows: 1. The
